



EXHIBIT 10.22

 

LICENSE AGREEMENT

This License Agreement (this “Agreement”) is effective as of January 9, 2007
(the “Effective Date”) by and between Vascular Solutions, Inc., a Minnesota
corporation (“VSI”), and King Pharmaceuticals, Inc., a Tennessee corporation
(“King Pharmaceuticals”), and King Pharmaceuticals Research and Development,
Inc., a Delaware corporation and wholly owned subsidiary of King Pharmaceuticals
(“King R&D”, and together with King Pharmaceuticals, “King”).

RECITALS:

WHEREAS, VSI owns and/or controls certain technologies and intellectual property
having application in development and commercialization of Hemostatic Devices,
including certain Products that have been or will be developed by VSI, (as such
terms are defined below); and

WHEREAS, King desires to exclusively license from VSI all such technologies and
intellectual property for worldwide use, and VSI desires to grant such license
rights to King, each under the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties hereby agree as follows:

 

1.

DEFINITIONS.

 

The terms used in this Agreement have the following meaning:

“Affiliates” means, in relation to a party, any person, corporation, firm,
partnership or other entity, whether de jure or de facto, which directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with such party. An entity shall be deemed to control
another entity if it: (i) owns, directly or indirectly, at least fifty percent
(50%) of the outstanding voting securities or capital stock (or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction) of such other entity, or has other comparable
ownership interest with respect to any entity other than a corporation; or (ii)
has the power, whether pursuant to contract, ownership of securities or
otherwise, to direct the management and policies of the entity.

“Controlled” means, with respect to any product, device, data, results,
information, inventions, know-how, formulas, trade secrets, techniques, methods,
procedures, development, material or compositions of matter of any type or kind,
whether or not patentable, or any intellectual property right, possession of the
ability, whether by ownership or license, to assign, grant a license,
sublicense, immunities or other rights to such item or under such right without
violating the terms of any agreement or other arrangement with any Third Party.

“Device Supply Agreement” means that Device Supply Agreement entered into by VSI
and King Pharmaceuticals as of even date with this Agreement.

“Exploit” means to make, have made, import, use, sell, offer for sale or
otherwise dispose of a product or process, including the research, development,
registration, modification, enhancement, improvement, Manufacture, storage,
formulation, optimization, export, transport, distribution, promotion or
marketing of a product or process.


1

--------------------------------------------------------------------------------


“Field” means all applications of Hemostatic Devices with or without active
hemostats in all areas outside catheterization laboratories (cardiac and
peripheral), electrophysiology laboratories, and holding and recovery rooms for
all such laboratories.

“Governmental Authority” means any governmental agency, board or commission or
other governmental authority or other instrumentality of the United States, any
state, county, city or other political subdivision within the United States or
any other jurisdiction in the world (including the United States Food and Drug
Administration).

“Hemostatic Devices” means medical devices, whether external, implanted,
absorbable or otherwise, intended to produce hemostasis by accelerating the
clotting process of blood.

“Know-How” means technical information, know-how (including confidential data
and Confidential Information), formulae, processes, trade secrets, technologies,
improvements, enhancements, modifications, derivative works and discoveries
whether or not patentable, including without limitation device, implant and
instrument design, synthesis, preparation, recovery and purification processes
and techniques, materials, testing and manufacturing processes, techniques,
methods and data, clinical data, medical uses, product forms and product
drawings and specifications, experimental protocols and procedures, biological,
chemical, pharmacological, toxicological, preclinical, clinical, assay, control,
manufacturing data and other information.

“Licensed Know-How” means all Know-How owned and/or Controlled by VSI and/or its
Affiliates as of the Effective Date or at any time thereafter relating to
Hemostatic Devices in the Field and the Products in the Field.

“Licensed Patents” means all Patents owned and/or Controlled by VSI and/or its
Affiliates as of the Effective Date or at any time thereafter relating to
Hemostatic Devices in the Field and the Products in the Field.

“Manufacture” and “Manufacturing” means the manufacturing, processing,
formulating, packaging, labeling, holding and quality control testing of
Hemostatic Devices in the Field.

“Other Agreements” means the Device Supply Agreement, the Device Quality
Agreement, the Thrombin-JMI® Supply Agreement, and the Thrombin-JMI® Quality
Agreement, each entered into between VSI and King Pharmaceuticals as of even
date with this Agreement.

 

“Party” means King and VSI, individually, and “Parties” means King and VSI,
collectively.

“Patents” means all patents and patent applications and utility models,
including without limitation, any and all continuations, continuations-in-part,
divisions, patents of addition, confirmations, reissues, renewals, extensions,
counterparts and SPC’s thereof.

“Person” means any natural person, corporation, firm, business trust, joint
venture, association, organization, company, partnership or other business
entity, or any government or any agency or political subdivision thereof.

“Products” means the Thrombix® 3x3, ThrombiGel® 10, 40 and 100 and ThrombiGel
Paste® medical devices and all future medical devices developed, owned, or
Controlled by VSI having application in the Field, as amended from time to time.

“Regulatory Approvals and Filings” means any and all approvals (including
pricing and reimbursement approvals), licenses, registrations or authorizations
of any Governmental Authority (as well as any filings, data rights, rights to
cross-reference and correspondence relating thereto) necessary or useful


2

--------------------------------------------------------------------------------


for the Exploitation of the Hemostatic Devices in the Field anywhere in the
world, including any: (a) premarket approval or premarket notification of
Hemostatic Devices in the Field, including any supplements and amendments
thereto; (b) post-approval marketing authorizations (including any prerequisite
Manufacturing approval or authorization related thereto); (c) labeling approval;
and (d) technical, medical, and scientific licenses; in each case owned and/or
Controlled by VSI and/or its Affiliates as of the Effective Date or at any time
thereafter.

“SPC” means a right based upon a Patent to exclude others from making, using or
selling any Product or any Hemostatic Devices in the Field, such as a
Supplementary Protection Certificate.

“Third Party” means any party other than VSI, King or their respective
Affiliates. For purposes of Net Sales, a Third Party shall not include any
Sublicensees.

 

2.

LICENSES.

2.1                Grant to King. VSI hereby grants to King an exclusive (even
as to VSI), royalty-free, fully paid-up, perpetual, worldwide right and license,
with the right to grant sublicenses in multiple tiers, under the Licensed
Patents, Licensed Know-How and Regulatory Approvals and Filings to develop,
make, have made, use, sell, offer for sale, import, and otherwise Exploit
Hemostatic Devices in the Field and the Products in the Field.

2.2                Grantback to VSI. During the term of the Device Supply
Agreement, King hereby grants to VSI the non-exclusive, royalty-free, right and
license under the Licensed Patents, Licensed Know-How and Regulatory Approvals
and Filings to develop and make the Products in the Field. VSI shall have no
right to grant sublicenses under the foregoing license grant without obtaining
the prior written consent of King.

2.3                Transfer of Licensed Know-How. Upon request of King, VSI
shall use its commercially reasonable efforts to transfer, or cause to be
transferred to King, a copy of the materials and information (whether in
electronic or documented form) which are Controlled by VSI and covered by the
license granted to King in Section 2.1 above.

2.4                Reservation of Rights. No rights to any patents, know-how,
trade secrets, technical information, or other intellectual property rights of
either Party, other than as explicitly identified herein, are granted or deemed
granted by this Agreement to the other Party. No right, expressed or implied, is
granted by this Agreement to a Party to use in any manner the name or any other
trade name or trademark of the other Party in connection with the performance of
this Agreement or otherwise.

 

3.

PAYMENT.

3.1                Upfront Payment. In full consideration to VSI for the
licenses and other rights granted to King under this Agreement, upon the
Effective Date, King shall pay to VSI a one-time payment of Six Million U.S.
Dollars (US $6,000,000).

3.2                No Other Payments. For the avoidance of doubt, no other
payments or any milestone or royalty payments shall be due from King to VSI in
consideration for any licenses or other rights granted to King under this
Agreement.


3

--------------------------------------------------------------------------------


4.

REPRESENTATIONS AND WARRANTIES; NEGATIVE PLEDGE.

4.1                Representations and Warranties of Both Parties. Each Party
represents and warrants to the other Party, as of the Effective Date, that:

(a)                Such Party is duly organized and validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has full
corporate power and authority to enter into this Agreement and to carry out the
provisions hereof;

(b)                Such Party has taken all corporate action necessary to
authorize the execution and delivery of this Agreement and the performance of
its obligations under this Agreement and has full power and authority to enter
into this Agreement and perform its obligations under this Agreement;

(c)                This Agreement has been duly executed by such Party and
assuming due authorization, execution and delivery by the other Party,
constitutes a valid and legally binding obligation of such Party, enforceable in
accordance with its terms, subject to and limited by: (i) applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws generally applicable to
creditors’ rights; and (ii) judicial discretion in the availability of equitable
relief;

(d)                Such Party is not required to obtain, the consent, approval,
order, or authorization of any Third Party, or is not required to complete any
registration, qualification, designation, declaration or filing with, any
regulatory authority, in connection with the execution and delivery of this
Agreement and the performance by such Party of its obligations under this
Agreement, including any grant of rights to the other Parties pursuant to this
Agreement; and

(e)                The execution and delivery of this Agreement, and the
performance by such Party of its obligations under this Agreement, including the
grant of rights to the other Party pursuant to this Agreement, does not and will
not: (i) conflict with, nor result in any violation of or default under any such
instrument, judgment, order, writ, decree, contract or provision to which such
Party is otherwise bound; (ii) give rise to any lien, charge or encumbrance upon
any assets of such Party or the suspension, revocation, impairment, forfeiture
or non-renewal of any material permit, license, authorization, or approval that
applies to such Party, its business or operations or any of its assets or
properties, except any or all of which could not reasonably be expected to have
a material adverse effect on its ability to perform its obligations under this
Agreement or on the rights of the other Party under this Agreement; or (iii)
conflict with any rights granted by such Party to any Third Party or breach any
obligation that such Party has to any Third Party.

(f)                No representation or warranty made by a Party in this
Agreement or the Other Agreements, nor any statement or record contained in any
schedule or exhibit hereto or thereto furnished by a Party, contains any untrue
statement of a material fact or omits any material fact necessary to make the
statements contained herein or therein not misleading.

4.2                Representations and Warranties of VSI. VSI represents and
warrants to King, as of the Effective Date, that:

(a)                VSI is the owner of, or has exclusive rights to, all of the
Licensed Patents and Licensed Know-How in existence on the Effective Date, and
has the exclusive right to grant the rights granted under this Agreement
therefor. All of the issued Licensed Patents in existence on the Effective Date
are valid, in full force and effect and have been maintained to date, and are
not the subject of any interference or opposition proceedings;


4

--------------------------------------------------------------------------------


(b)                VSI has provided King, or given King access to, true,
complete and unredacted copies of all (i) files, filings, correspondence and all
other documentation relating to the prosecution, maintenance and/or enforcement
of the Licensed Patents in existence on the Effective Date, (ii) regulatory
documentation relating to the Products in existence on the Effective Date, and
(iii) material agreements (including any letter agreements) between VSI and any
licensee, production or financing partner or other Third Party, including all
effective amendments to any such agreements or documents, which, in any event
(A) affects or may affect King’s rights under this Agreement, or (B) relates to
a Product or any Licensed Patents or Licensed Know-How in existence on the
Effective Date; and

(c)                There is no pending or, to the knowledge of VSI, threatened
claim, interference, opposition or demand of any Third Party challenging the
inventorship, ownership, validity or scope of any Licensed Patents in existence
as of the Effective Date. The manufacture, use or sale of the Products will not
infringe or otherwise violate any intellectual property right of any Third
Party.

4.3               Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 4,
NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, AND EACH PARTY EXPRESSLY DISCLAIMS ALL IMPLIED
WARRANTIES OF MERCHANTABILITY AND OF FITNESS FOR A PARTICULAR PURPOSE OR USE.

4.4               Negative Pledge. VSI represents, warrants, and covenants that
there are no liens or claims currently existing on or to the Licensed Patents or
Licensed Know-How (including any liens or claims on or to rights to sue for
past, present and future infringements thereof, any licenses, claims, damages,
and proceeds of suit arising therefrom, or any payments or rights to payments
arising out of the sale, lease, license, assignment, or other disposition
thereof), any additions to, and substitutions for, any or all of the foregoing
or any “proceeds” (as defined in Article 9 of the Uniform Commercial Code) of
any or all of foregoing, including that could reasonably be expected to
adversely affect King’s benefits and rights under this Agreement. VSI shall not
create, incur, or permit to exist on or to any Licensed Patents or Licensed
Know-How, shall defend such Licensed Patents or Licensed Know-How against, and
shall take such other action as is necessary to remove in respect to such
Licensed Patents or Licensed Know-How, any lien or claim, other than the liens
or claims created hereby. Further, VSI covenants and agrees not to enter into
any agreements which would prohibit the creation or attachment of a security
interest upon such Licensed Patents or Licensed Know-How.

 

5.

PATENT PROSECUTION, MAINTENANCE AND ENFORCEMENT.

 

5.1

Patent Prosecution and Maintenance.

(a)                VSI shall not allow any Licensed Patents to lapse or become
abandoned and/or to disclaim or concede priority with respect to any invention
disclosed or claimed in any Licensed Patents and/or to settle any claim or
controversy involving any Licensed Patents without obtaining the prior written
consent of King.

(b)                VSI shall have full responsibility for, and shall control the
preparation and prosecution of, all patent applications and the maintenance of
all Licensed Patents. VSI undertakes to maintain all Licensed Patents during the
term of this Agreement. VSI shall pay all costs of filing, prosecuting and
maintaining all Licensed Patents.

(c)                VSI shall promptly provide copies to King of any filings made
to, and any written communications received from, any patent office relating, in
whole or in part, to any Licensed Patents reasonably in advance of the relevant
proposed filing or response date. VSI shall give reasonable consideration to any
comments that may be made by King relating to the prosecution or maintenance of
the Licensed Patents.


5

--------------------------------------------------------------------------------


 

5.2

Patent Enforcement.

(a)                If either Party learns of an infringement, unauthorized use,
misappropriation or ownership claim or threatened infringement or other such
claim (an “Infringement”) by a Third Party with respect to any Product or any of
the Licensed Patents or Licensed Know-How, such Party shall promptly notify the
other Party in writing and shall promptly provide such other Party with
available evidence of such Infringement.

(b)                VSI shall have the right, but not the duty, to institute
patent Infringement actions against Third Parties based on any Product anywhere
in the world. If VSI does not institute an Infringement proceeding against an
offending Third Party or secure a cessation of the Infringement within sixty
(60) days of learning of such Infringement, King shall have the right, but not
the duty, to institute such an action with respect to any Infringement by such
Third Party. VSI may not enter into any settlement, consent judgment or other
voluntary final disposition of such action which adversely affects any product,
Licensed Know-How or Licensed Patent licensed to King hereunder without
obtaining the prior written consent of King. King, however, is permitted to
enter into any settlement, consent judgment or other voluntary final disposition
of such action, whether or not it adversely affects any product, Licensed
Know-How or Licensed Patent licensed to King hereunder without obtaining the
prior written consent of VSI. Each Party shall bear its own costs and expenses
incurred in any such action (including fees of attorneys and other
professionals) and shall not seek contribution from the other Party unless the
other Party is in breach of a representation, warranty or covenant or subject
indemnification for such costs and expenses. Each Party shall execute all
necessary and proper documents, take such actions as shall be appropriate to
allow the other Party to institute and prosecute such Infringement actions and
shall otherwise cooperate in the institution and prosecution of such actions
(including consenting to being named as a nominal party thereto). Each Party
prosecuting any such Infringement actions shall keep the other Party reasonably
informed as to the status of such actions. Any award paid by Third Parties as a
result of such an Infringement action (whether by way of settlement or
otherwise) shall be applied first to reimburse the Parties for all costs and
expenses incurred by the Parties with respect to such action on a pro rata basis
and, if after such reimbursement any funds shall remain from such award, they
shall be allocated three-quarters to King and one-quarter to VSI.

 

6.

CONFIDENTIALITY.

6.1.       Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing, during the term of this Agreement and
for five years thereafter, the receiving Party shall keep, and shall ensure that
its Affiliates, employees, officers and directors keep, confidential and shall
not publish or otherwise disclose and shall not use for any purpose except as
licensed to such Party under this Agreement or to otherwise effectuate this
Agreement or any of the Other Agreements (a) any information furnished to it by
the other Party under or in connection with this Agreement or any of the Other
Agreements, or (b) any information developed under or in connection with this
Agreement or any of the Other Agreements by either Party; except in each case to
the extent that it can be established by the receiving Party by competent proof
that such information: (i) was already known to the receiving Party, other than
under an obligation of confidentiality, at the time of disclosure by the other
Party; (ii) was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving Party; (iii) became
generally available to the public or was otherwise part of the public domain
after its disclosure and other than through any act or omission of the receiving
Party in breach of this Agreement; or (iv) was disclosed to the receiving Party,
other than under an obligation of confidentiality, by a Third Party who had no
obligation to the disclosing Party not to disclose such information to others
(all such information to which none of the foregoing exceptions applies,
“Confidential Information”).


6

--------------------------------------------------------------------------------


6.2               Exceptions to Obligation. The restrictions contained in
Section 6.1 shall not apply to Confidential Information that (a) is submitted by
the recipient to regulatory authorities to facilitate the issuance of
registrations for the Products in the Field or any Hemostatic Devices in the
Field, provided, that reasonable measures shall be taken to assure confidential
treatment of such information; (b) is otherwise required to be disclosed in
compliance with applicable laws or regulations or order by a court or other
regulatory body having competent jurisdiction; provided, that if a Party is
required to make any such disclosure of the other Party’s Confidential
Information such Party will give reasonable advance written notice to the other
Party of such disclosure requirement and, except to the extent inappropriate in
the case of patent applications, will use its commercially reasonable best
efforts to secure confidential treatment of such Confidential Information
required to be disclosed; (c) was developed by the receiving Party independent
of any disclosure received under this Agreement; or (d) is developed under or is
in connection with this Agreement or the Other Agreements by either Party and
needs to be used by the Party which developed same to prepare, file and/or
prosecute patent applications anywhere in the world consistent with the terms of
this Agreement.

6.3               Remedies. Each Party shall be entitled, in addition to any
other right or remedy it may have, at law or in equity, to an injunction,
without the posting of any bond or other security, enjoining or restraining the
other Party from any violation found by a court of competent jurisdiction of
this Section 6.

 

7.

BANKRUPTCY.

7.1.       The Parties expressly agree that in the event any Party becomes a
debtor under Title 11 of the United States Code, 11 U.S.C. § 101, et seq. (the
“Bankruptcy Code”), this Agreement shall constitute an executory contract,
subject to the provisions of 11 U.S.C. § 365. The Parties further expressly
agree and acknowledge that under this Agreement, each Party “is a licensor of a
right to intellectual property” for the purposes of 11 U.S.C. § 365(n), and that
in the event one Party becomes a debtor under the Bankruptcy Code, the other
Party, as licensee, shall be entitled to all of the protections set forth and
contained in 11 U.S.C. § 365(n).

7.2        The Parties further expressly agree and acknowledge that: (i) each
Party’s possession and use of the subject matter of the license granted to such
Party (a “Licensee”) hereunder, as well as the performance by the other Party (a
“Licensor”) of its obligations under this Agreement, are necessary to effect the
purpose of this Agreement, and the sale of the license granted to each Licensee
under this Agreement or the sale of the subject matter of the license granted to
each Licensee under this Agreement to any party or entity other than such
Licensee would cause irreparable harm to such Licensee; and (ii) in the event of
a Licensor’s bankruptcy and the rejection of this Agreement under 11 U.S.C. §
365, the Licensee may, at such Licensee’s option, select a Third Party to
undertake such Licensor’s obligations under this Agreement without violating any
provisions of this Agreement, including, any confidentiality or exclusivity
provisions, and such Licensee shall have no liability to such Licensor, and such
Licensor shall have no claim against such Licensee in the event that such
Licensee elects to have a Third Party undertake such Licensor’s obligations
under this Agreement upon either or both of such Licensor’s bankruptcy and the
rejection of this Agreement.


7

--------------------------------------------------------------------------------


7.3        The Parties also acknowledge that the fact that King is to enter into
other agreements with VSI is not intended in any way to reduce or otherwise
affect either Party’s rights under 11 U.S.C. § 365 or this Section 7.

 

8.

MISCELLANEOUS.

8.1          Term. The term of this Agreement shall commence upon the Effective
Date and shall continue until the later of (a) the expiration of each Licensed
Patent in each county throughout the world, and (b) King’s relinquishment (by
giving notice to VSI) of its license rights under the Licensed Know-How.

 

8.2          Notices. Unless otherwise provided herein, all notices or other
communications which shall or may be given pursuant to this Agreement shall be
in writing and shall be deemed to be effective when delivered by facsimile
transmission AND (a) when delivered if sent by registered or certified mail,
return receipt requested, or (b) on the next business day, if sent by
internationally recognized overnight courier, in each case to the Parties at the
following addresses (or at such other addresses as shall be specified by like
notice) with postage or delivery charges prepaid:

 

 

If to VSI, as follows:

 

Vascular Solutions, Inc.

6464 Sycamore Court

Minneapolis, Minnesota 55369

Attn: Chief Executive Officer

Telephone: 763-656-4300

Facsimile: 763-656-4250

 

With a copy to:

 

Vascular Solutions, Inc.

6464 Sycamore Court

Minneapolis, Minnesota 55369

Attn: General Counsel

Telephone: 763-656-4300

Facsimile: 763-656-4250

 

 

If to King, as follows:

 

 

King Pharmaceuticals, Inc.

501 Fifth Street

Bristol, Tennessee 37620

Attn: General Counsel

Telephone: 423-989-8000

Facsimile: 423-990-2566

 


8

--------------------------------------------------------------------------------


With a copy to:

 

 

King Pharmaceuticals, Inc.

400 Crossing Boulevard

8th Floor

Bridgewater, New Jersey 08807

Attn: General Counsel

Telephone: 908-429-6000

Facsimile: 908-927-8430

 

8.3          Entire Agreement. While King Pharmaceuticals and VSI have also
entered into the Other Agreements as of even date herewith, this Agreement
constitutes the entire agreement and understanding between the Parties with
respect to the subject matter hereof and supersede all prior agreements or
understandings of the Parties with respect to the subject matter hereof and
merges all prior discussions and negotiations between them relating thereto.
Neither of the Parties shall be bound by any conditions, definitions,
warranties, understandings or representations with respect to such subject
matter other than as expressly provided herein or as duly set forth on or
subsequent to the date hereof in writing and signed by a proper and duly
authorized officer or representative of the Party to be bound thereby.

 

8.4          Waiver; Remedies. No delay on the part of VSI or King in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any waiver on the part of either VSI or King of any right, power or
privilege hereunder operate as a waiver of any other right, power or privilege
hereunder nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder. All rights, remedies,
undertakings, obligations and agreements contained in this Agreement shall be
cumulative and none of them shall be in limitation of any other remedy, right,
undertaking, obligation or agreement of either Party.

 

8.5          Amendment. This Agreement may not be amended, modified, altered or
supplemented except by a writing signed by both Parties. No modification of any
nature to this Agreement and no representation, agreement, arrangement or other
communication shall be binding on the Parties unless such is expressly contained
in writing and executed by the Parties as an amendment to this Agreement. This
Agreement may not be amended in any respect by any purchase order, invoice,
acknowledgment or other similar printed document issued by either Party.

 

8.6          No Third Party Rights. This Agreement is not intended to confer
upon any non-Party rights or remedies hereunder, except as may be received or
created as part of a valid assignment.

 

8.7          Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Parties hereto and their respective successors
and assigns. Neither VSI nor King may assign any of its rights, duties or
obligations hereunder without the prior written consent of the other, which
consent shall not be unreasonably withheld; provided, that either Party may
assign this Agreement to an Affiliate without such consent; provided such
Affiliate agrees in writing to be bound by the terms of this Agreement; and
provided, further, that the assigning Party shall not be released from its
obligations hereunder. Any purported assignment without a required consent shall
be void. Notwithstanding anything to the contrary herein, each Party may assign
its rights under this Agreement as security to one or more financial
institutions providing financing to the assigning Party and/or its Affiliates.


9

--------------------------------------------------------------------------------


8.8          Fees and Expenses. Regardless of whether or not the transactions
contemplated by this Agreement are consummated, except as may be otherwise
specified herein, each Party shall bear its own fees and expenses incurred in
connection with this Agreement and the transactions contemplated hereby.

 

8.9          Governing Law; Venue. This Agreement shall be construed under and
governed in all respects by the laws of the State of New York without regard to
the application of principles of conflicts of laws. The Parties agree that any
dispute arising out of this Agreement shall be brought before a court of
competent jurisdiction in the State of New York and each Party consents to the
jurisdiction and venue of such court.

 

8.10       Further Assurances. Each of the Parties agrees to duly execute and
deliver, or cause to be duly executed and delivered, such further instruments
and do and cause to be done such further acts and things, including the filing
of such additional assignments, agreements, documents, and instruments, that may
be necessary or as the other Party hereto may at any time and from time to time
reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes of, or to better assure and confirm unto
such other Party its rights and remedies under, this Agreement.

 

8.11       Construction and Interpretation. Unless the context of this Agreement
otherwise requires: (a) words of any gender include each other gender; (b) words
using the singular or plural number also include the plural or singular number,
respectively; (c) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement; (d) the terms “Article,”
“Section,” “Exhibit” or “clause” refer to the specified Article, Section,
Exhibit or clause of this Agreement; (e) the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or”;
and (f) the term “including” or “includes” means “including without limitation”
or “includes without limitation.” Whenever this Agreement refers to a number of
days, such number shall refer to calendar days unless business days are
specified. The captions of this Agreement are for convenience of reference only
and in no way define, describe, extend, or limit the scope or intent of this
Agreement or the intent of any provision contained in this Agreement. The
language of this Agreement shall be deemed to be the language mutually chosen by
the Parties and no rule of strict construction shall be applied against either
Party hereto.

 

8.12       No Joint Venture. Nothing contained herein shall be deemed to create
any joint venture, agency, employer-employee or partnership between the Parties
hereto, and, except as is expressly set forth herein, neither Party shall have
any right by virtue of this Agreement to bind the other Party in any manner
whatsoever.

 

8.13       Severability. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable in any jurisdiction, the Parties shall
negotiate in good faith a valid, legal and enforceable substitute provision that
most nearly reflects the original commercial intent of the Parties and all other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in order to carry out the intentions of the Parties
hereto as nearly as may be possible. Such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
such provision in any other jurisdiction.

 

8.15       Independent Contractor. The Parties to this Agreement are independent
contractors. Nothing contained in this Agreement shall be construed to place the
Parties in the relationship of employer and employee, partners, principal and
agent or a joint venture. Neither Party shall have the power to bind or obligate
the other Party nor shall either Party hold itself out as having such authority.


10

--------------------------------------------------------------------------------


8.16       Publicity. Except as required by Applicable Law (including disclosure
requirements of the U.S. Securities and Exchange Commission, NASDAQ or any other
stock exchange on which securities issued by a Party are traded), neither Party
shall make any public announcement concerning this Agreement or the subject
matter hereof without the prior written consent of the other, which shall not be
unreasonably withheld, provided that it shall not be unreasonable for a Party to
withhold consent with respect to any public announcement containing any
financial terms or any of such Party’s Confidential Information. In the event of
a required public announcement, to the extent practicable under the
circumstances, the Party making such disclosure shall provide the other with a
copy of any such proposed disclosure prior to release and shall consider in good
faith the other Party’s comments with respect thereto. If required to file this
Agreement by applicable laws, a Party shall consult with the other Party in
advance of such filing and shall use reasonable efforts to obtain confidential
treatment of its terms, to the extent reasonably possible. Prior to such
announcement and with financial terms sufficiently in advance of the scheduled
release of such announcement to afford such other Party a reasonable opportunity
to review and comment upon the proposed text. Nothing in this Section 8.17 will
prohibit either Party from disclosing this Agreement or the subject matter
hereof to any potential investor, investment banker or the like for the purpose
of raising financing, provided that such disclosures are subject to appropriate
confidentiality provisions and limited to use for evaluation of such financing.

 

8.17       Use of Name. Except as otherwise provided herein, neither Party shall
have any right, express or implied, to use in any manner the name or other
designation of the other Party or any other trade name, trademark or logo of the
other Party for any purpose in connection with the performance of this
Agreement.

 

8.18       Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THAT FOREGOING WAIVER, AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND ANY RELATED
INSTRUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.19.

 

8.19       Counterparts/Execution. This Agreement may be executed manually,
electronically in Adobe® PDF file format, or by facsimile by the Parties, in any
number of counterparts, each of which shall be considered one and the same
agreement and shall become effective when a counterpart hereof shall have been
signed by each of the Parties and delivered to the other Party.

 

[Remainder of the page intentionally left blank]











11

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have caused this License Agreement to be
executed by its duly authorized representative as of the date first above
written.

 

 

VASCULAR SOLUTIONS, INC:   KING PHARMACEUTICALS, INC:   By:            By:   
    Name:            Name:        Title:            Title:                KING
PHARMACEUTICALS RESEARCH AND
   DEVELOPMENT, INC.   By:                    Name:                    Title:   
               














12

--------------------------------------------------------------------------------